Honorable Joe Resweber Harris County Attorney Harris County Courthouse Houston, Texas 77002
Re: Control of the preparation of county warrants.
Dear Mr. Resweber:
You ask:
  Can the Harris County Commissioners Court assign the preparation of Harris County Flood Control warrants, prior to auditing and final disposition, to either the County Clerk or the Harris County Data Processing Department?
Control of the preparation and processing of county warrants is vested by statute in the County Auditor of Harris County. V.T.C.S. art. 1656a. In counties having a population of 190,000 or more the auditor is to `prescribe the system of accounting for the county and the forms to be used by the District Clerk, the District Attorney and all county and precinct officers . . . in the collection and disbursement of county revenues.' He is given power to `adopt and enforce such regulations . . . as he may deem essential to the speedy and proper collection and checking of, and accounting for, the revenues and other funds and fees belonging to the county. . . .' See Attorney General Opinion C-218 (1964).
The Harris County Commissioners Court has no authority to assign the preparation of Harris County warrants to any officer or department, since the county auditor has responsibility for the preparation of the warrants. See V.T.C.S. art. 1650. The rule is the same for the preparation of warrants for the Harris County Flood Control District. Article 8280-120, section 8 makes applicable to the district `all existing [s]tate [l]aws . . . applicable to . . . the receipt and disbursement of, and accounting for, public funds in Harris County.'
 SUMMARY
The Commissioners Court of Harris County has no authority to assign the preparation of Harris County or Harris County Flood Control District warrants to any officer or department, since the county auditor has responsibility for preparation of the warrants.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee